Order, Supreme Court, New York County (William A. Wetzel, J.), entered on or about August 6, 2007, which denied defendant’s motion to be resentenced pursuant to the 2005 Drug Law Reform Act, unanimously affirmed.
The court properly recognized the degree of discretion it possessed (compare People v Arana, 32 AD3d 305 [2006]), and providently exercised its discretion when it determined that substantial justice dictated denial of defendant’s resentencing application. The magnitude of defendant’s involvement in drug trafficking outweighed his favorable prison record (see e.g. People *248v Rizo, 51 AD3d 436 [2008]; People v Arana, 45 AD3d 311 [2007], lv dismissed 9 NY3d 1031 [2008]).
We have considered and rejected defendant’s remaining arguments. Concur—Friedman, J.E, Gonzalez, Buckley and Renwick, JJ.